Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are  allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
	  an on-board charge comprising: a housing; a first electrode, a circuit board, a second electrode at least one power output port and a plug arranged laterally at the a rear end of the housing and electrically connected with the second electrode
 ; wherein the circuit board is located within the housing, the first electrode is telescopically arranged at the front end of the circuit board and protrudes beyond the housing from a front end opening of the housing, and the second electrode is electrically connected with the circuit board; and wherein the at least one power output port is arranged at the center of a rear end of the housing and is connected with the second electrode with a connecting wire and the on-board charger comprises a winding device to wind up the connecting wire on the rear end of the housing which winding device comprises an outer cover rotatable about the rear end of the housing in combination with the remaining limitations of independent claims.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859